Citation Nr: 0724253	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO. 04-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The claimant had approximately 25 days active service from 
May 1970 until June 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board first considered this appeal in December 2006 and 
denied the benefits sought on appeal. At that time, the Board 
remanded the claimant's application to reopen claims of 
service connection for a right foot injury; a hip disability 
and low back disorder secondary to a right-foot injury; and 
entitlement to a total disability rating based on individual 
unemployability.  

The claimant appealed the Board's decision denying service 
connection for PTSD  to the U.S. Court of Appeals for 
Veterans Claims (CAVC) and in an Order dated in May 2007, 
CAVC granted a Joint Motion for Remand submitted by the 
parties in the case and vacated the Board's December 2006 
decision. The terms of the Joint Motion for Remand were 
incorporated by the Court in its order, and are thus binding 
upon VA, including the Board. Stegall v. West, 11 Vet. App. 
268, 271 (1998). The case is properly returned to the Board 
for appellate review.

Having considered the Joint Motion for Remand in light of the 
record, the Board finds that this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required on his part.






REMAND

As noted, the in December 2006, the Board denied service 
connection for PTSD. The denial was based upon the factual 
finding that the claimant had not sustained a requisite 
stressor for a grant of service connection for the disorder. 
See 38 C.F.R. 
§ 3.304(f) (Requisite for a grant of service connection is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors

The basis of remand found by the parties and as incorporated 
by the Court in its May 2007 action was that the Board did 
not discuss the provisions of 38 C.F.R. 
§ 3.304(f)(3), pertaining to service connection for PTSD 
based upon allegations of personal assault.  
 
The Joint Motion for Remand directed a more detailed 
statement as to the reasons and bases for finding the 
claimant's PTSD was not service connected. In light of this 
Joint Motion for Remand, the Board will direct that the RO 
make additional efforts to verify the claimant's stressor; 
and if substantiated, provide the claimant with a VA mental 
disorders examination. 

Although the Board's December 2006 decision has been vacated, 
it remains a matter of record and outlines the past reasons 
for the denial of the claim. Thus, the claimant and his 
counsel are advised that in order to substantiate the claim, 
the claimant should again attempt to assist VA in the 
development of the claim, beyond that presently of record, to 
the best of his abilities. While the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim. If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991). Further, under the law, 
a claimant for VA benefits has the responsibility to present 
and support the claim. 38 U.S.C.A. § 5107(a). 

Specifically, the claimant alleged his PTSD resulted from a 
personal assault during his service. The claimant explained 
that while in basic training he heard other recruits 
screaming at night. He indicated that one night he was taken 
to the drill instructor's barracks and was forced to stare at 
eyes on the wall, while he was physically and mentally 
abused. The claimant reported he was slapped, kicked, pushed 
and his life was threatened. The claimant related the drill 
instructor used racial and discriminatory remarks and told 
him he would perish in Vietnam. The claimant also reported 
witnessing other service members try to commit suicide. 

The law provides that for claims for service connection for 
post traumatic stress disorder based upon personal assault 
evidence other than service records may be used to 
corroborate the claimant's account of the assault. See 
38 C.F.R. § 3.304(f)(3). The RO never informed the claimant 
of the possibility of substantiating the claim through 
alternative sources of evidence, such as law enforcement 
records, statements from family members, roommates or fellow 
service members or evidence of behavior changes. Id. Thus, 
the claimant should be invited to submit such alternative 
sources of evidence in support of his claim. Regardless of 
the claimant's response, the RO/AMC will specifically attempt 
verification of the claimant's claimed stressor.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should advise the claimant 
through his representative that he should 
submit any further information relative to 
the above claimed stressors which may be 
used to attempt their corroboration. The 
RO/AMC should advise the claimant of 
alternate sources of evidence which would 
substantiate his claim of PTSD due to an 
in-service personal assault. The RO should 
refer to the types of evidence in 38 
C.F.R. § 3.304(f)(3).




The claimant should specifically be asked 
to provide: 

	a) The name of the drill instructor or 
instructors who assaulted him;

    b) The claimant's unit of assignment 
and geographic location of his basic 
training;
    
    c) The names and or statements from 
other service members with whom the 
claimant witnessed the assault with while 
in basic training;
    
    d) Letters from the claimant to family 
members and/or friends in which he 
discussed the assault;
    
    e) Whether or not he filed formal 
charges against the drill instructor(s) 
and if so, the date and jurisdiction in 
which charges were filed; 
    
    f) Names and or statements from other 
service members who may have witnessed or 
overheard the assault;
    
    g) Names of the other service members 
whom the claimant overheard being 
assaulted;
    
    h) The extra duties the drill 
instructor ordered the claimant perform 
after he learned of the claimant's right 
foot disorder; and,
		
    i) The names of the other service 
members who attempted suicide and the 
dates of the suicide attempts.


	j). Whether he was a witness in any 
formal or informal investigation by Naval 
Investigative Service (NIS); line of duty 
(LOD) or that conducted pursuant to the 
Navy Judge Advocate General's Manual 
(JAGMAN) as to any of the incidents 
described; and if so, the names, ranks, 
and positions of those personnel involved 
in such investigations and detail his 
participation thereof.

2. The RO should take appropriate steps to 
secure the claimant's service personnel 
records from the Official Military 
Personnel File (OMPF) or from any other 
appropriate source. These records should 
be associated with the claims file.

3. After the passage of a time period 
established by the RO/AMC, or upon the 
claimant's response, the RO/AMC should 
attempt such corroboration with the U.S. 
Army and Joint Services Records Research 
Center (JSRRC)(formerly the United States 
Armed Services Center for Research of Unit 
Records) in Alexandria, VA or other 
appropriate agency. If the JSRRC or other 
agency is unable to verify the stressors, 
a specific finding should be made and 
associated with the record.

4. If any of the claimed stressors are 
corroborated, the RO/AMC will afford the 
claimant a VA mental disorders 
examination, to be conducted by an 
appropriately qualified physician, to 
ascertain if the claimant has PTSD.  

The examiner will be directed to read the 
claims folder and a copy of this remand as 
part of the examination, and must 
acknowledge such receipt and review of 
these materials in any report generated as 
a result.  

The examiner is requested to respond to 
the inquiry:    Does the claimant have 
PTSD, as a result of any corroborated 
stressor?  

If the examiner finds that the claimant 
has PTSD as a result of any corroborated 
stressor, the examiner must fully explain 
the basis or bases for such an opinion, 
and address (a) the presence of diagnostic 
criteria for such a diagnosis, in 
accordance with the applicable provisions 
of the Diagnostic and Statistical Manual; 
and (b) upon which corroborated stressor 
is the diagnosis founded.

The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

When the development requested has been completed, the claim 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence. If the benefits sought 
are not granted, the claimant and his representative should 
be furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The RO/AMC and the appellant are advised that the Board is 
obligated by law to ensure that the RO/AMC complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO/AMC is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the claimant does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



